Oo fF “I NWN WNW FP W NO

NO wo NO WN HN WN HN KN KN RR HB HR Se eRe eRe ee
oo stn HD mH Bh WD NY KSK&§ COD Oo FH aD NH A FP WD NY FY OS

District Judge Barbara J. Rothstein

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE

ALEMSEGHED MUSSIE TESFAMICAL, | CASE NO. 20-cv-0042-BJR

Plaintiff JOINT STIPULATION AND

ain ORDER HOLDING CASE IN
v, ABEYANCE

CHAD WOLF, et al.,

Defendants.

JOINT STIPULATION

Plaintiff brings this litigation pursuant to the Mandamus Act, the Administrative
Procedure Act, habeas corpus, the Freedom of Information Act (“FOIA”) seeking, inter
alia, to compel the U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate
Plaintiff’s I-485 application and to respond to his FOIA request. Dkt. No. 1. Defendants
have yet to answer the Complaint.

On February 5, 2020, USCIS sent out a Request for Evidence (“RFE”) to Plaintiff.
Plaintiff has until May 4, 2020 to respond. Plaintiff requires sufficient time to respond to
the RFE, and USCIS requires sufficient time to review Plaintiffs response. In addition,
USCIS’s records indicate that it has responded to Plaintiff's FOIA request, but Plaintiff

has not received the response. Accordingly, USCIS is in the process of obtaining

ORDER GRANTING JOINT STIPULATION AND UNITED STATES ATTORNEY
MOTION HOLDING CASE IN ABEYANCE 700 STEWART STREET, SUITE 5220
C20-0042 BJR - 1 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo eo SN WB NH BW YN

Oo NYO NY NY WH ND WN WN NO HR He KF KF FEF Re RO Re BS eR
oOo sD NH FP WD NY KH CO ODO fF I HDB nH BP WY NYO —& SO

 

 

additional information about the FOIA response. In order to perform these actions, the

parties, through their counsel, jointly request that the Court hold this matter in abeyance

for a period not to exceed 90 days. Immigration and Customs Enforcement, absent

unforeseen circumstances, will not remove Plaintiff from the United States during the

requested stay. The parties agree that this is an acceptable timeframe, and recognize the

possibility that this process may moot Plaintiffs claims in their entirety.
Accordingly, the parties hereby STIPULATE AND AGREE, AND JOINTLY
REQUEST, that the Court hold this case in abeyance, and order the parties to file a joint

status report within 90 days after entry of the proposed Order.

SO STIPULATED.

DATED this 13th day of March, 2020.

SO STIPULATED.

DATED this 13th day of March, 2020.

ORDER GRANTING JOINT STIPULATION AND
MOTION HOLDING CASE IN ABEYANCE
C20-0042 BJR - 2

BRIAN T. MORAN
United States Attorney

/s/ Michelle R. Lambert

MICHELLE R. LAMBERT, NYS #4666657
Assistant United States Attorney

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

Tacoma, Washington 98402

Phone: 206-428-3824

Email: michelle.lambert@usdo}j.gov
Attorneys for Defendants

s/ Matt Adams
Matt Adams, WSBA No. 28287

s/ Aaron Korthuis
Aaron Korthuis, WSBA No. 53974

s/ Chris Collado
Chris Collado, WSBA No. 53998

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
bw dO NO bo bo N we) NO bo — = = — — = — _ —_
oN DN MN BP WN YF OD OBO FH DN FP WW NY KF OC

Oo. FF TN WH BP WW NY

 

 

ORDER GRANTING JOINT STIPULATION AND
MOTION HOLDING CASE IN ABEYANCE
C20-0042 BIR - 3

NORTHWEST IMMIGRANT
RIGHTS PROJECT

615 Second Ave., Ste 400
Seattle, WA 98104

(206) 957-8611
matt@nwirp.org
aaron@nwirp.org
chrisc@nwitp.org

Attorneys for Plaintiff

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Se nN NHN OD FP WD YN

DO wo WN WH WH HN HP HK HD RR Re Re ee eR
eo st DN NH RW NY KY DO FB HDB A BP WY NY KY CS

 

 

ORDER

The Parties having so stipulated and agreed, the Court hereby ORDERS that this

action shall be held in abeyance for 90 days from the date of this Order, and the parties
shall file a Joint Status Report with the Court on or before the conclusion of the 90-day

period.

DATED this 13th day of March, 2020.

DISTRIC | JUDGE BARBARA J. ROTHSTEIN

UNITED STATES DISTRICT COURT

ORDER GRANTING JOINT STIPULATION AND UNITED STATES ATTORNEY
MOTION HOLDING CASE IN ABEYANCE 700 STEWART STREET, SUITE 5220
C20-0042 BJR - 4 SEATTLE, WASHINGTON 98101

(206) 553-7970
